DETAILED ACTION
Claims 1-3, 5-10, 23-26 are pending. Claims 3 and 25 are amended. Claims 4 and 11-22 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on October 19, 2021.  As directed by the amendment: claims 3 and 25 have been amended, claims 4, 11-22 have been cancelled, and 26 has been added.  Thus, claims 1-3, 5-10, 23-26 are presently pending in this application.
Applicant’s amendment to the claims has overcome the specification objection.
Applicant’s amendment to the claims has overcome the 35 USC §102(a)(1) and §103 rejections, however additional rejections are made as detailed below. 
Response to Arguments
Applicant’s arguments with respect to the Servus reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument regarding the 35 USC §112(b) rejections have been fully considered and are persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Applicant has not pointed out why the modifications would not be obvious, but rather states that broadly that there is no basis for modification with no reasoning as to which modifications were improper. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites the limitation “the gusset” in line 23.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”. 
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-10, 23, 24, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schurch (US 5787607).
Regarding claim 1, Schurch describes an overshoe (shoe cover see Fig. 1), comprising: a sole (sole 2A); and an upper (cover member 1) having a raised first water-

    PNG
    media_image1.png
    681
    662
    media_image1.png
    Greyscale

Regarding claim 9, the overshoe of Schurch includes wherein the overshoe further comprises a reflective material applied to at least a portion of the upper (the color of the cover member 1 is a “glowing color” which is considered a reflective material, col. 2, ll. 53-56, especially as any material is reflective, loops 4 are the same material and are welded to 1, col. 2, ll. 64-66).  

Regarding claim 23, the overshoe of Schurch includes wherein the entirety of the first water-shedding texture comprises the raised cross-hatch pattern (is all the same pattern throughout).  
Regarding claim 24, the overshoe of Schurch includes wherein the first series of rows of raised parallel lines and the second series of rows of raised parallel lines intersect at the raised intersections at an angle of ninety degrees (the lines intersect at ninety degrees, see annotated Fig. 1 below).  

Regarding claim 26, Schurch describes an overshoe (shoe cover, Fig. 1), comprising: a sole (2A); and 
an upper (cover member 1) having a raised first water-shedding texture on an exterior of the upper (reinforcing member 3), wherein: 
the first water-shedding texture is located immediately adjacent to the sole (is adjacent the sole, see Fig. 1); 
the first water-shedding texture is located on an exterior region of the upper that forms a closed band on the exterior of the upper (member 3 extends around the cover member 1, joined with cover member, col. 3, ll. 16-19, the exterior region forms a closed band); 
the first water-shedding texture comprises a raised cross-hatch pattern (is raised because it is an extra piece attached to the cover member 1) having a first series of 
the first series of parallel rows of raised linear portions and the second series of parallel rows of raised linear portions intersect at raised intersections (intersect at raised intersections because it is an extra piece added to cover member 1); and the first series of parallel rows of raised linear portions and the second series of parallel rows of raised linear portions are continuously raised between the raised intersections (there are recessed 15A, but the recessed do not impact the intersection points).

    PNG
    media_image1.png
    681
    662
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schurch in view of McGillicuddy (US 2347191).
Regarding claim 2, the overshoe of Schurch includes the limitations of claim 2 but does not explicitly describe wherein at least a portion of the overshoe is formed of semi-transparent plastic. 
In related art for overshoes, McGillicuddy describes an overshoe (see Fig. 1) and includes material form of semi-transparent plastic (polymerized polyvinyl, sheet formed of transparent, translucent, or semi-transparent properties of diversified color, p.1, col. 2, ll. 47-55).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the upper of Schurch to include the sheets of material of McGillicuddy in order to contribute to the aesthetic of the protective footwear (p. 2, col. 1, ll. 1-2, McGillicuddy).  

In related art for overshoes, McGillicuddy describes an overshoe (see Fig. 1) and includes wherein at least a portion of the overshoe has a transparency of at least 30% (polymerized polyvinyl, sheet formed of transparent, translucent, or semi-transparent properties of diversified color, p.1, col. 2, ll. 47-55).
McGillicuddy does not explicitly describe that the transparent, translucent or semi-transparent sheets have a transparency of at least 30%, however, determining the range of transparency is well within the purview of one having ordinary skill and such a person could select the particular transparency for the particular aesthetic desired in the footwear.  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the upper of Schurch to include the sheets of material of McGillicuddy and to select a particular degree of transparent sheet in order to contribute to the aesthetic of the protective footwear (p. 2, col. 1, ll. 1-2, McGillicuddy).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schurch in view of Crowley (US 20120180340).
Regarding claim 5, the overshoe of Schurch includes the limitations of claim 5 but does not explicitly describe a second water-shedding texture on the exterior of the upper and comprising a series of raised diagonal lands that are parallel to each other, wherein: a portion of a perimeter of the second water-shedding texture is located 
In related art, Crowley describes an article of footwear further comprising a second water-shedding texture (second layer 120) comprising a series of raised diagonal lands that are parallel to each other (see second layer 120c, Fig. 3A), wherein: a portion of a perimeter of the second water-shedding texture is located immediately adjacent to a portion of the first water-shedding texture (is located immediately adjacent a water shedding texture, see Fig. 3A); and a part of the first water-shedding texture is located between at least a portion of the sole and at least a portion of the second water-shedding texture (see Fig. 3A).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify to include the second water-shedding texture of Crowley in order to provide traction and to allow escapement of water from the contact surface (Crowley, para. 0089). 
Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schurch in view of Manresa (EP 0538537).
Regarding claim 6, the overshoe of Schurch describes the limitations of claim 6, but does not explicitly describe wherein the overshoe further comprises a gusset.  
In related art for footwear, Manresa describes an article of footwear that includes a zipper and fold 6 (see Fig. 2, p. 2, ll. 42-50).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the overshoe of Schurch to include the 
Regarding claim 7, Schurch includes the limitations of claim 7, but does not explicitly describe a closure device fastened between the gusset and the upper, wherein: the gusset is sealed to the closure device; and the closure device is sealed to the upper.  Rather, Schurch describes a strap and clamping mechanism, although Schurch also states there is no limit regarding the fixing member (col. 3, l. 67).
In related art for footwear, Manresa depicts an article of footwear including a closure device (zip 5, textile area 7) between the gusset (internal fold 6) and the upper (leg 3) wherein: the gusset is sealed to the closure device; and the closure device is sealed to the upper (see Fig. 2).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the fixing member of Schurch to include the gusset and the zip system of Manresa in order to provide a closing system with consistent closure with consistent pressure.  Furthermore, such a modification is merely a replacement of one fastener for another with predictable results.
Regarding claim 8, the overshoe of Schurch as modified includes wherein: the gusset has a scooped portion (fold 6 of Manresa is “scooped” inasmuch as claimed).  
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schurch in view of McGillicuddy, Crowley, and Manresa.
Regarding claim 25, the overshoe of Schurch as modified includes an overshoe (shoe cover, see Fig. 1), comprising: 
a sole (sole 2A); 

the first water-shedding texture is located immediately adjacent to the sole (is adjacent the sole, see Fig. 1);
the first water-shedding texture is located on an exterior region of the upper that forms a closed band on the exterior of the upper (member 3 extends around the cover member 1, joined with cover member, col. 3, ll. 16-19, the exterior region forms a closed band); 
the first water-shedding texture comprises a raised cross-hatch pattern (is raised because it is an extra piece attached to the cover member 1) having a first series of rows of raised parallel lines and a second series of rows of raised parallel lines (see annotated Fig. 1 above); 
the first series of rows of raised parallel lines and the second series of rows of raised parallel lines intersect at raised intersections (intersect at raised intersections because it is an extra piece added to cover member 1); 
the first series of rows of raised parallel lines and the second series of rows of raised parallel lines are continuously raised between the raised intersections (there are recesses 15A, but the recesses do not impact the intersection points);
a reflective material applied to at least a portion of the upper (the color of the cover member 1 is a “glowing color” which is considered a reflective material, col. 2, ll. 53-56, especially as any material is reflective, loops 4 are the same material and are welded to 1, col. 2, ll. 64-66).

In related art for overshoes, McGillicuddy describes an overshoe (see Fig. 1) and includes wherein at least a portion of the overshoe has a transparency of at least 30% (polymerized polyvinyl, sheet formed of transparent, translucent, or semi-transparent properties of diversified color, p.1, col. 2, ll. 47-55).
McGillicuddy does not explicitly describe that the transparent, translucent or semi-transparent sheets have a transparency of at least 30%, however, determining the range of transparency is well within the purview of one having ordinary skill and such a person could select the particular transparency for the particular aesthetic desired in the footwear.  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the upper of Schurch to include the sheets of material of McGillicuddy and to select a particular degree of transparent sheet in order to contribute to the aesthetic of the protective footwear (p. 2, col. 1, ll. 1-2, McGillicuddy).
The overshoe of Schurch does not explicitly describe a second water-shedding texture comprising a series of raised diagonal lands that are parallel to each other, wherein: a portion of a perimeter of the second water-shedding texture is located immediately adjacent to a portion of the first water-shedding texture; and a part of the first water-shedding texture is located between at least a portion of the sole and at least a portion of the second water-shedding texture. 

It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify to include the second water-shedding texture of Crowley in order to provide traction and to allow escapement of water from the contact surface (Crowley, para. 0089). 
The overshoe of Schurch does not explicitly describe a closure device fastened between the gusset and the upper, wherein: the gusset is sealed to the closure device; and the closure device is sealed to the upper; and 
In related art for footwear, Manresa depicts an article of footwear including a closure device (zip 5, textile area 7) between the gusset (internal fold 6) and the upper (leg 3) wherein: the gusset is sealed to the closure device; and the closure device is sealed to the upper (see Fig. 2).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the fixing member of Schurch to include the gusset and the zip system of Manresa in order to provide a closing system with consistent closure with consistent pressure and to permit the shoe to be opened easily .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mahoney (US D882913) depicts an article of footwear with a grid pattern along the sole, Abramson (US 4103439) depicts an upper with a grid pattern, and Dunbar (US 2180924) depicts a sole with a raise grid pattern, each of which could be utilized at least in an obviousness-type rejection.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PATRICK J. LYNCH/Examiner, Art Unit 3732 

/ALISSA L HOEY/Primary Examiner, Art Unit 3732